                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Marty Palacio,

                         Plaintiff,      Case No. 19-12572

v.                                       Judith E. Levy
                                         United States District Judge
Eagleview Logistics Corp.,
                                         Mag. Judge Stephanie Dawkins
                         Defendant.      Davis

________________________________/

      ORDER GRANTING MOTION TO EXTEND SUMMONS
                    DEADLINE [3]

      Plaintiff Marty Palacio filed the complaint in this matter on August

30, 2019. (ECF No. 1.) Plaintiff alleges that Defendant Eagleview

Logistics Corp. unlawfully discriminated against Plaintiff because of

Plaintiff’s disability. (Id. at PageID.3.)

      On September 3, 2019, this Court issued a summons for Eagleview

Logistics Corp. (ECF No. 2.) The summons was set to expire on December

3, 2019, ninety days after issuance. Fed. R. Civ. P. 4(m). On December 2,

2019, Plaintiff filed a motion requesting a thirty-day extension to serve

the complaint. (ECF No. 3.) Plaintiff asserted that he had hired a process
server and attempted to serve Defendant multiple times, “to no avail.”

(Id. at PageID.15.) Because Plaintiff provide no evidence to demonstrate

that he had attempted to serve Defendant, the Court ordered Plaintiff to

show good cause for extension of service. See Habib v. Gen. Motors Corp.,

15 F.3d 72, 73 (6th Cir. 1994).

     On December 19, 2019, Plaintiff responded to the show cause. (ECF

No. 5.) Though Plaintiff did not provide the requested evidence that he

had unsuccessfully attempted to serve Defendant, Plaintiff did indicate

that Plaintiff’s counsel erroneously believed that the time limit for

service was 120 days, rather than the ninety days as amended in the 2015

Federal Rule of Civil Procedure 4(m). (Id. at PageID.30.) Plaintiff also

alleged that he was able to successfully serve Defendant within the 120-

day timeframe, and that a thirty-day extension would render this service

timely. Plaintiff finally requested that, even if this Court does not find

good cause for extension of service, that this Court exercise its discretion

to extend the timelines because “Plaintiff’s matter would be time barred

if the Court were to dismiss [it],” resulting in “severe[] prejudice[] . . .

without the ability to refile.” (ECF No. 5, PageID.31.)




                                     2
     District courts must extend service time if plaintiffs show good

cause for a failure to serve, Fed. R. Civ. P. 4(m), and may extend service

time even if plaintiffs cannot show good cause. Fed. R. civ. P. 4(m) adv.

comm. note to 1993 amendment. Whether good cause exists is within “the

sound discretion of the district court.” Habib, 15 F.3d at 73.

     The 1993 Advisory Committee Notes to Rule 4(m) contemplate

several circumstances where good cause may not exist and yet district

courts should exercise discretion to extend the service timeline. In one

case, “[r]elief may be justified” where, as here, “the applicable statute of

limitations would bar the refiled actions.” See Stewart v. Tennessee Valley

Authority, No. 99-5723, 2000 WL 1785749 at *1 (6th Cir. Nov. 21, 2000)

(“[T]he court has discretion to permit late service even absent a showing

of good cause.”).

     The Court finds that this case presents one such circumstance

contemplated by Rule 4(m)’s 1993 Advisory Committee. By failing to

provide evidence of his attempts to serve Defendant, Plaintiff fails to

show good cause as a result of Defendant’s evasion. Habib, 15 F.3d at 73.

Nor has Plaintiff’s attorney shown good cause by arguing that he misread

Rule 4(m). See, e.g., Turley v. Ackley, No. 3:07-cv-205, 2008 WL 820393


                                     3
at *2-3 (N.D. Ohio March 25, 2008) (attorney misunderstanding of the

law is not good cause for failure to serve).

      However, Rule 4(m)’s Advisory Committee Notes encourage

leniency in circumstances where a denial of service extension would

result in severe prejudice to a plaintiff’s case, even if no good cause exists

for the extension. Fed. R. civ. P. 4(m) adv. comm. note to 1993

amendment; see also Stewart, 2000 WL 1785749 at *1 (upholding a denial

of service extension in part because plaintiffs did not show “real

prejudice” as a result of the dismissal). In this case, Plaintiff alleges that

he would be time-barred from bringing his claim if the Court were to

dismiss him, making this dismissal a de facto “with prejudice.” Plaintiff

additionally alleges that he has already perfected service, and that a

thirty-day extension would render this service timely. For these reasons,

and because the Rules counsel that courts should not punish time-

sensitive plaintiffs for attorney service errors, the Court will exercise its

discretion to extend the summons deadline by thirty days, to expire on

January 3, 2020.

      IT IS SO ORDERED.

Dated: January 2, 2020                    s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                      4
                                       United States District Judge

                     CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, January 2,
2020, using the Electronic Court Filing system and/or first-class U.S.
mail.

                                 s/William Barkholz
                                 Case Manager




                                   5
